Citation Nr: 0412940	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-23 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1973 to 
April 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on a rating decision of the RO.  

This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The veteran contends that his PTSD prevents him from 
performing many activities of daily living.  In an August 
2003 statement, he indicated that he was unable to sleep and 
that he occasionally blacked out.  He related that he had not 
brushed his teeth in more than one year.  He noted that he 
had hurt others recently as well as in the past.  He also 
indicated that he suffered from constant stress and 
depression, to the extent that he was incapacitated.  

The Board notes that the most recent VA examination was 
conducted in May 2001.  As the veteran alleges that his 
service-connected PTSD has worsened, the Board concludes that 
a further examination is necessary prior to determine the 
nature and extent of the veteran's PTSD.

The Board also notes that the veteran has indicated his 
receipt of Social Security Administration (SSA) benefits.  On 
review of the record, the basis for his receipt of such 
benefits is unclear.  

As records supportive of the veteran's claim might be in the 
possession of the SSA, the RO should obtain any records 
pertaining to the veteran's receipt of SSA disability 
benefits, to include the medical records on which the SSA's 
disability determination was made.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  The RO should obtain from the SSA a 
copy of its decision awarding the veteran 
disability benefits and of the records 
upon which the determination was based.  
The SSA should also be requested to 
provide a copy of any subsequent 
disability determinations for the veteran 
and a copy of any records upon which 
those determinations were based.

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the extent of impairment 
from his PTSD.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  Any necessary 
tests should be performed, and all 
clinical manifestations of the veteran's 
PTSD should be reported in detail.  The 
examiner should also identify all other 
existing psychiatric disorders and 
provide an opinion regarding whether it 
is at least as likely as not that they 
are etiologically related to the 
veteran's service-connected PTSD or are 
otherwise related to the veteran's 
military service.  The examiner should 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the veteran's PTSD and any 
psychiatric disorder etiologically 
related to the PTSD.  The examiner should 
also assign a Global Assessment of 
Functioning score, consistent with the 
DSM IV, based on the veteran's service-
connected PTSD and any psychiatric 
disorder etiologically related to the 
PTSD.  The examiner should explain what 
the assigned score represents.  The 
complete rationale for all opinions 
expressed must be provided.  

5.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  Then the RO should readjudicate the 
issue on appeal.  In considering the 
issue on appeal, the RO should give 
consideration to the possibility of 
staged ratings, pursuant to Fenderson v. 
West, 12 Vet.App. 119 (1999).  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and her representative should be 
provided with a Supplemental Statement of 
the Case and afforded an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




